DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Vahlas et al (US 20080268143 A1, “Vahlas”) teaches a method of controlling a solid precursor vapor source, but does not teach, disclose or reasonably suggest that “determining a compensated sublimation vessel pressure value based at least in part on a ratio of a vapor pressure of the precursor material at the nominal temperature and a vapor pressure of the precursor material at the outlet carrier gas temperature; determining a delta temperature value based at least in part on a ratio of a vapor pressure of the precursor material at a sublimation temperature and a specific heat of the carrier gas at constant pressure; and providing a temperature control signal to the carrier gas heater and a pressure control signal to the pressure controller based at least in part on the inlet carrier gas temperature, the outlet carrier gas temperature, the compensated sublimation vessel pressure value, and the delta temperature value” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714